DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept 13, 2021 has been entered.

Response to Amendment
Claims 1-14, 16-17 and 21-22 are pending in this application. Claims 11-14 and 16-17 have been amended. Claims 21-22 have been newly added. No claim has been canceled.

Response to Arguments
Applicant's arguments filed on Sept 13, 2021 have been fully considered but they are not persuasive.
The applicant alleged that Obstfeld et al (US20130346470A1) fails to teach or suggest “direct the selected control packets and control plane services which are to be processed externally to an external control plane function comprising one or more control service processors configured to process control packets according to a particular control service or protocol in accordance with control services” in amended claim 1. 


receiving, with a network device, a plurality of link-state messages from a plurality of other network devices communicatively coupled to the network device, sending, with a virtual machine agent executing at a network device and to a virtual machine manager executing at a computing cloud, a request for available computing resources of the computing cloud… sending, with the virtual machine agent and to the virtual machine using the network socket, a request to determine shortest paths between the network device and each of the plurality of other network devices, wherein the request includes the plurality of link-state messages, receiving, from the virtual machine, a response message that includes an indication of a respective shortest path between the network device and each of the plurality of other network devices, and updating, based on the response message, routing information stored at the network device” (par 0008). Here received link-state messages corresponds with control packets.
Obstfeld’470 further teaches " network device selectively offloads tasks to a virtual machine " (0006) , “enable each of routers 12 to perform various configuration and administrative tasks” (par 0019), “router 12B performs various tasks that may be offloaded to one or more virtual machines 16”(par 0021), “tasks each virtual machine 16 is configured to perform (e.g., network map generation, next-hop determination, etc.)” (par 0022), “routers 12 may be included in one or more different logical segments of a network… calculating the network map and shortest paths, in accordance with OSPF, for each logical segment may be performed by a different one of virtual machines 16” (par 0028). Here different tasks such as calculating the network map and shortest paths in accordance with OSPF correspond with “control plane services”, and OSPF corresponds with “a particular control service or protocol”.
Obstfeld’470 further teaches "because operations can take place within each virtual machine, multiple instances of a particular function can be simultaneously executed by multiple multiple control plane, data plane, and management plane processes, each using individual virtual machines" (par 0029). Here control planes using individual virtual machines corresponds with external control plane function comprising one or more control service processors.
Therefore Obstfeld’470 teaches “direct the selected control packets and control plane services which are to be processed externally to an external control plane function comprising one or more control service processors configured to process control packets according to a particular control service or protocol in accordance with control services” in amended claim 1. 
Therefore, the cited references teach the claimed limitations in question with adequate reasons and suggestions of combining the teachings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "packet processing node" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "packet processing node" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "packet processing node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Davari (US20140156867A1).

Regarding claim 21 (New) Davari’867 discloses a system (see, fig. 2, networked environment 100 including a plurality of network switches 103 a-c, par 0031) comprising:
one or more control service processors (see, fig. 2, a plurality of offload processor /processing circuitry 135, par 0008, 0024 and 0031) configured to process control packets (see, Fig. 1, OLP or offload processing circuitry processes administrative packets from network switch 103, par 0008, 0035); and 
see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) comprising: 
an input (see, Fig. 1, ports 109a-n configured with/without OLP to provide or not provide offload processing operations, par 0011-0012, 0020) configured to receive data and control packets (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012); 
an output (see, Fig. 1, ports 109a-n configured with/without OLP to provide or not provide offload processing operations, par 0011-0012, 0020) configured to send data and control packets (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012); 
a control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) configured to: 
process control packets (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry or CPU, OLP TX module forwards administrative packets from OLP out of network switch 103, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014, 0016-0018. Noted: various components include one or more software modules within one or more processing circuits to perform network switching functions, par 0016), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) comprises a plurality of control plane services (Note, network switch handles different administrative packets such as Operations, Administration and Management (OAM) packet, a time synchronization protocol packet, an Internet Protocol Security (IPsec) packet, an Alarm Indication Signal (AIS) packet, or any other special packet used to manage the network, analyzes and routes the administrative packets to the selected OLPs to perform different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0011, 0023); 
selectively determine which control packets (see, administrative packets, par 0008) and which control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) are to be processed locally by the control plane function, and which control packets are to be processed externally (Note, Fig. 1, OLP Rx module 116 receives network packets including administrative packets, detects and encapsulates the administrative packets with OLP header(s) if it will be processed by offload processing circuitry which is external component to the network switch according to type of operation performed by the offload processing circuitry, par 0017-0021 and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016); and 
a forwarding function (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) configured to: 
receive data and control packets via the input, forward received data packets to the output (see, Fig. 1, OLP Rx module 116 receives network packets including data packets and administrative packets, and routes received data packets to the memory management circuitry 126 for processing/scheduling and finally forwarding via egress path, par 0011, 0014, 0018), 
forward received control packets to the control plane function (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry though management circuitry 126, OLP TX module forwards administrative packets from OLP out of network switch 103 though management circuitry 126, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014); and
direct the selected control packets (see, administrative packets, par 0008) and control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) which are to be processed externally to the control service processors (see, fig. 1, offload processors (OLPs) external to the network switch processes administrative packets comprises performing fault management, performing continuity checks, performing link layer discovery, monitoring/troubleshooting LAN access links, or any other process that involves updating a state machine, par 0008 and 0023).


a system (see, fig. 2, networked environment 100 including a plurality of network switches 103 a-c, par 0031) comprising:

Regarding claim 21 (New) Davari’867 discloses a method comprising for processing control packets in a system comprising one or more control service processors (see, fig. 2, a plurality of offload processor /processing circuitry 135, par 0008, 0024 and 0031) configured to process control packets (see, Fig. 1, OLP or offload processing circuitry processes administrative packets from network switch 103, par 0008, 0035) and a -6-Docket No.: MS2-0229USAttorney: Han Gimnetwork router (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) comprising an input (see, Fig. 1, ports 109a-n configured with/without OLP to provide or not provide offload processing operations, par 0011-0012, 0020) configured to receive data and control packets (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012) and an output (see, Fig. 1, ports 109a-n configured with/without OLP to provide or not provide offload processing operations, par 0011-0012, 0020) configured to send data and control packets (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012), 
processing, by a control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) of the network router (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), one or more control packets (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry or CPU, OLP TX module forwards administrative packets from OLP out of network switch 103, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014, 0016-0018. Noted: various components include one or more software modules within one or more processing circuits to perform network switching functions, par 0016), wherein the control plane function comprises a plurality of control plane services (Note, network switch handles different administrative packets such as Operations, Administration and Management (OAM) packet, a time synchronization protocol packet, an Internet Protocol Security (IPsec) packet, an Alarm Indication Signal (AIS) packet, or any other special packet used to manage the network, analyzes and routes the administrative packets to the selected OLPs to perform different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0011, 0023); 
determining, by the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017), which control packets (see, administrative packets, par 0008) and which control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) are to be processed locally by the control plane function, and Note, Fig. 1, OLP Rx module 116 receives network packets including administrative packets, detects and encapsulates the administrative packets with OLP header(s) if it will be processed by offload processing circuitry which is external component to the network switch according to type of operation performed by the offload processing circuitry, par 0017-0021 and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016); and 
direct, by the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017), the determined control packets (see, administrative packets, par 0008) and control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) which are to be processed externally to the control service processors (see, fig. 1, offload processors (OLPs) external to the network switch processes administrative packets comprises performing fault management, performing continuity checks, performing link layer discovery, monitoring/troubleshooting LAN access links, or any other process that involves updating a state machine, par 0008 and 0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davari (US20140156867A1)  in view of Obstfeld et al (US20130346470A1).

Regarding claim 1 (Currently Amended), Davari’867 discloses a network router (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) comprising: 
see, Fig. 1, ports 109a-n configured with/without OLP to provide or not provide offload processing operations, par 0011-0012, 0020) configured to receive data and control packets (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012); 
an output  (see, Fig. 1, ports 109a-n configured with/without OLP to provide or not provide offload processing operations, par 0011-0012, 0020) configured to send data and control packets  (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012); 
a control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) configured to: 
process control packets (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry or CPU, OLP TX module forwards administrative packets from OLP out of network switch 103, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014, 0016-0018. Noted: various components include one or more software modules within one or more processing circuits to perform network switching functions, par 0016), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) comprises a plurality of control plane services (Note, network switch handles different administrative packets such as Operations, Administration and Management (OAM) packet, a time synchronization protocol packet, an Internet Protocol Security (IPsec) packet, an Alarm Indication Signal (AIS) packet, or any other special packet used to manage the network, analyzes and routes the administrative packets to the selected OLPs to perform different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0011, 0023); 
selectively determine which control packets (see, administrative packets, par 0008) and which control plane services (see, different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023) are to be processed locally by the control plane function, and which control packets are to be processed externally (Note, Fig. 1, OLP Rx module 116 receives network packets including administrative packets, detects and encapsulates the administrative packets with OLP header(s) if it will be processed by offload processing circuitry which is external component to the network switch according to type of operation performed by the offload processing circuitry, par 0017-0021 and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016); and

a forwarding function  (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) configured to: 
receive data and control packets via the input, forward received data packets to the output (see, Fig. 1, OLP Rx module 116 receives network packets including data packets and administrative packets, and routes received data packets to the memory management circuitry 126 for processing/scheduling and finally forwarding via egress path, par 0011, 0014, 0018), 
forward received control packets to the control plane function (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry though management circuitry 126, OLP TX module forwards administrative packets from OLP out of network switch 103 though management circuitry 126, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014).

Davari’867 discloses all the claim lim1itations but fails to explicitly teach:
direct the selected control packets and control plane services which are to be processed externally to an external control plane function comprising one or more control service processors configured to process control packets according to a particular control service or protocol in accordance with control services.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses:
direct the selected control packets (see, received link-state messages (packets) and link-state messages included in request to virtual machine, par 0002, 0008) and control plane services (see, administrative tasks such as network map generation, next-hop determination, calculating the network map and shortest paths in accordance with OSPF, par 0019, 0022 and 0028) which are to be processed externally to an external control plane function (see, control planes using individual virtual machines, par 0029) comprising one or more control service processors (see, fig. 1, virtual machine manager 14 and virtual machines implemented by processor(s), par 0017) configured to process control packets according to a particular control service or protocol (see, protocols such as RIP, OSPF, CSPF, virtual private local area network service (VPLS) and BGP, par 0020) in accordance with control services (see, fig. 1, router 12 selectively offloads different administrative tasks or redirect link-state messages (packets) in request to external virtual machine(s), virtual machine(s) process these administrative tasks according to specific protocols and specific functions (tasks), par 0002, 0008, 0017, 0019, 0022 and 0028-0029).
par 0029).

Regarding claim 2 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze the content of control packets to determine which control packets are to be processed by the control plane function, and which control packets are to be processed externally (Note, fig. 1, OLP Rx (receive) module analyzes received network packets and detects administrative packets, routes the administrative packets to an external OLP for external processing or other internal components including memory management circuitry 126 for internal processing, par 0009, 0014, 0016-0017, and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016).

Regarding claim 3 (Currently Amended), Davari’867 discloses the network router of claim 2 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the analyzed content is contained in a header of the control packet (see, receive module 116 analyzes received network packets based upon an IP address, a MAC address, VLAN data, Ethertype field of the received packet, par 0017-0018. Noted: OLP Rx (receive) module routes administrative packets to the appropriate external offload processing circuitry depending on the category of the administrative packet 108 such as IPsec packets which is defined in the header of the administrative packet, par 0035).

Regarding claim 4 (Currently Amended), Davari’867 discloses the network router of claim 2 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the analyzed content is contained in a field of the control packet (see, receive module 116 analyzes received network packets and determines to route administrative packets to the appropriate external offload processing circuitry according to packet type based upon Ethertype field of the received packet, par 0017-0018 and 0035).

Regarding claim 5 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct control packets (see, administrative packets 108, par 0009, 0022) which are to be processed externally to an output of the network router (see, Fig.1, OLP Rx module (receive module) 116 routes the administrative packets to the one of the plurality of ports to facilitate an offload processing of the administrative packet 108, par 0009, 0012, 0022).

Regarding claim 6 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct control packets (see, administrative packets 108, par 0009, 0022) which are to be processed see, Fig.1, OLP Rx module (receive module) 116 routes the administrative packets to offload processing circuitry for offline processing, external offload processing circuitry implemented by microprocessors, par 0009, 0012, 0016, 0022).

Regarding claim 7 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014),
wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze content of control packets to determine an external processor to process the control packet (see, Fig. 2, receive module 116 analyzes and routes the administrative packet 108 to one of the OLPs (offload processing circuitry) according to the category of administrative packets, par 0017-0018, 0035).

Regarding claim 8 (Currently Amended), Davari’867 discloses the network router of claim 7 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to.
Davari’867 discloses all the claim limitations but fails to explicitly teach: provide, for the control packets, an address of the determined external processor.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: provide, for the control packets, an address of the determined external processor (see, Fig.1, virtual machine agent 18 in the router send request message to virtual machine manager 14 in computing cloud 10, Virtual machine manager 14 then establishes IP address at virtual machine 16B for virtual machine agent 18 to perform the offload task such as calculation of next hops, par 0021 and 0026. Noted: computing cloud 10 include virtual machine manager 14 and virtual machines 16 implemented by computers (par 0017) and address of the determined external processor corresponding to the IP address of the virtual machine selected to by Virtual machine manager to perform offload task).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the packet processing node to as taught by Obstfeld’470 into that of Davari’867. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).

Regarding claim 9 (Currently Amended), Davari’867 discloses the network router of claim 7 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014).
Davari’867 discloses all the claim limitations but fails to explicitly teach: wherein the determined external processor includes a service function to process the control packet according to any one or more of the following services: a network route calculation service; a telemetry service for the packet processing node; and a virtual private network service.
However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: wherein the determined external processor (see, computing cloud 10 include virtual machine manager 14 and virtual machines 16 implemented by computers, par 0017) see, FIG. 1, router offloads calculation of next hops task to one or more virtual machines 16 implemented by computers in computing cloud 10, par 0017, 0021); a telemetry service for the packet processing node; and a virtual private network service (Noted: the examiner picks one of the options to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the packet processing node to as taught by Obstfeld’470 into that of Davari’867. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).

Regarding claim 10 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) comprises a plurality of service functions (see, Fig.2, OLPs perform different type of operation of administrative packets including processing OAM packets and processing IPsec packets, fault management, continuity checks and link layer discovery, various components inside network switch includes one or more software modules within one or more processing circuits to perform network switching functions, par 0016-0017, 0023, 0035), and the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze the content of control packets to determine a service function (see, type of operation of administrative packets performed by offload processing circuitry including processing OAM packets and processing IPsec packets, par 0035) in the control plane function to process the control packet (see, receive module 116 analyzes and routes the administrative packets by encapsulating with OLP header to the selected OLPs according to type of operation, various components inside network switch includes one or more software modules within one or more processing circuits to perform network switching functions, par 0016-0017 and 0035. Noted, implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016).

Regarding claim 11 (Currently Amended), Davari’867 discloses the network router of claim 10 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct the control packets to the determined service function (see, receive module 116 analyzes and routes the administrative packets to the selected OLPs according to type of operation including processing OAM packets and processing IPsec packets, fault management, continuity checks and link layer discovery, par 0017, 0023, 0035).

Regarding claim 12 (Currently Amended), Davari’867 discloses the network router of claim 10 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014),
wherein the plurality of service functions comprises one or more of the following services: a failure detection service (see, fault management,  monitoring/troubleshooting LAN access links, par 0023); a neighbour discovery service (see, link layer discovery, par 0023); and a neighbour management service (see, receive module 116 analyzes and routes the administrative packets to the selected OLPs to perform different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023).

Regarding claim 13 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the control plane function (see, Fig. 1, OLP Rx module 116 and OLP TX module 119 and management circuitry 126, par 0009, 0013-0014, 0017) comprises a central processing unit (see, receive module 116, the transmit module 119, the memory management circuitry 126 implemented by central processing units, par 0016).

Regarding claim 14 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014), wherein the forwarding function (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) comprises a network processing unit (see, receive module 116 and memory management circuitry 126 includes components to perform network switching functions, par 0016).

Regarding claim 16 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014).
Davari’867 discloses all the claim limitations but fails to explicitly teach: wherein control services are configured to send data packets to the input of the packet processing node.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: control services (see, routers performs various configuration and administrative tasks such as executing routing protocols to update stored routing and forwarding information, par 0019) are configured to send data packets to the input of the packet processing node (see, router forwards the packet to a next hop according to routing information maintained, par 0019).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the data center to as taught by Obstfeld’470 into that of Davari’867. The motivation would have been to minimize the utilization of the computing resources of the respective router  (par 0019).

Regarding claim 17 (Currently Amended), Davari’867 discloses the network router of claim 1 (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014).
Davari’867 discloses all the claim limitations but fails to explicitly teach: wherein control services are configured to receive data packets from the output of the packet processing node.

However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: wherein control services (see, routers performs various configuration and administrative tasks such as executing routing protocols to update stored routing and forwarding information, par 0019) are configured to send data packets to the input of the packet processing node (see, router as next hop receives the packet from previous router according to routing information maintained, par 0019).
par 0019).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473

  /KWANG B YAO/  Supervisory Patent Examiner, Art Unit 2473